              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CIVIL CASE NO. 1:19-cv-00062-MR-WCM


PARKER EXCAVATING, INC.,        )
                                )
                   Plaintiff,   )
                                )
         vs.                    )               ORDER
                                )
JOMCO CONTRACTING, LLC;         )
JOMCO, INC.; HIGHLANDS AT       )
CULLOWHEE, LLC; WESLEY          )
SAMUEL OWENBY; JOSEPH RILEY )
JOHNSON; and TRICIA RUTH,       )
                                )
                   Defendants.  )
_______________________________ )


       THIS MATTER is before the Court on the Defendant Wesley Samuel

Owenby’s Notice of Bankruptcy and Stay Pursuant to 11 U.S.C. § 362 [Doc.

25].

       The Defendant Wesley Samuel Owenby has filed a notice with the

Court indicating that he filed a voluntary bankruptcy petition under Chapter

7 of the United States Bankruptcy Code on July 10, 2019. It is well-settled

that “[w]hen litigation is pending against the debtor at the time a bankruptcy

case is commenced, the litigation is stayed automatically.” 3 Collier on

Bankruptcy ¶ 362.03[3] (16th ed. 2014); see also 11 U.S.C. § 362(a)(1)
(providing that a bankruptcy petition operates as an automatic stay of “the

commencement or continuation . . . of a judicial, administrative, or other

action or proceeding against the debtor”).            Accordingly, the Court will

consider this action stayed, but only as to the Defendant Wesley Samuel

Owenby.

      Accordingly, IT IS, THEREFORE, ORDERED that this action is hereby

STAYED as to the Defendant Wesley Samuel Owenby only until further

Order of the Court. All other claims pending in this action remain unaffected

by this stay.

      IT IS SO ORDERED.
                             Signed: August 5, 2019




                                        2
